GREG        ABBOTT




                                                 March 26, 2007


Mr. Adan Munoz, Jr.                                   Opinion No. GA-0534
Executive Director
Texas Commission on Jail Standards                    Re: Whether a county may deduct from a county-jail
Post Office Box 12985                                 inmate's commissary account funds necessary to
Austin, Texas 787 1 1                                 recover costs for medical expenses incurred during a
                                                      previous incarceration in the county jail, for which the
                                                      inmate is obligated to reimburse the county under
                                                      Code of Criminal Procedure article 104.002(d)
                                                      (RQ-0537-GA)

Dear Mr. Munoz:

       Under Code of Criminal Procedure article 104.002(d), a county-jail inmate is obligated to
reimburse the county for medical, dental, and health-related services the county has provided to the
inmate. See TEX.CODECRIM.PROC.ANN.art. 104.002(d) (Vernon 2006). On behalf of the Texas
Commission on Jail Standards, you ask whether a county may deduct from a county-jail inmate's
"commissary account" funds necessary to recover costs for medical expenses incurred during a
previous incarceration in the county jail.'

       Although you do not explain what you mean by the term "commissary account," we
understand you to refer to an account composed of monies taken from the inmate upon intake into
the county jail, earned by the inmate during incarceration, or received from others for the inmate's
use during the inmate's incarceration. See Request Letter, supra note 1, at 1; see also 37 TEX.
ADMIN.CODE$5 265.4(a)(ll) (2006) (Tex. Comm'n on Jail Standards, Inmate Files) (requiring a
county to establish a file on each inmate taken into a county jail, including an "inmate property
inventory"); 269.1(2)(D), (G) (Tex. Comm'n on Jail Standards, Record System) (requiring a sheriff
or other county-jail operator to maintain a record on each inmate including "property" and
"commissary"); cJ: TEX. GOV'T CODEANN. $ 501.014(a) (Vernon 2004) (requiring the Texas


         'Letter from Adan Munoz, Jr., Executive Director, Texas Commission on Jail Standards, to Honorable Greg
Abbott, Attorney General of Texas (Oct. 2, 2006) (on file with the Opinion Committee, also available at
http://www.oag.state.tx.us) [hereinafter Request Letter]. You question specifically whether a "county jail" may deduct
from a county-jail inmate's account for medical expenses incurred during a previous incarceration. Id. Because Code
of Criminal Procedure article 104.002(d) obligates an inmate to reimburse the county, we have restated your question
to focus on the county's authority to make the deduction. See TEX.CODECRIM.PROC.ANN.art. 104.002(d) (Vernon
2006).
Mr. Adan Munoz, Jr.    -   Page 2               (GA-0534)



Department of Criminal Justice to take possession of an inmate's money upon admission and "all
money the inmate receives . . . during confinement . . . and . . . [to] credit the money to an account
created for the inmate"). The purpose of the account is to enable the inmate "to make purchases in
the prison commissary." HatJield v. Scott, 306 F.3d 223,224 (5th Cir. 2002).

       Article 104.002 pertains to expenses for county-jail prisoners. See TEX.CODECRIM.PROC.
ANN.art. 104.002 (Vernon 2006). A county is generally "liable for all expenses incurred in the
safekeeping of prisoners confined in the county jail or kept under guard by the county." Id. art.
104.002(a). Under subarticle (d), however, a county may be reimbursed by the prisoner for the costs
of medical, dental, or health-related services received during imprisonment:

                       A person who is or was a prisoner in a county jail and
               received medical, dental, or health[-]related services from a county or
               a hospital district shall be required to pay for such services when they
               are rendered. If such prisoner is an eligible county resident [under the
               Indigent Health Care and Treatment Act, Health and Safety Code
               chapter 611, the county or hospital district providing the services has
               a right of subrogation to the prisoner's right of recovery from any
               source, limited to the cost of services provided. A prisoner, unless
               the prisoner fully pays for the cost of services received, shall remain
               obligated to reimburse the county or hospital district for any medical,
               dental, or health services provided, and the county or hospital district
               may apply for reimbursement in the manner provided by [clhapter 6 1,
               Health and Safety Code. A county or hospital district shall have
               authority to recover the amount expended in a civil action.

Id. art. 104.002(d) (emphasis added). As this office has stated, "[s]ubarticle (d) makes clear that [an]
inmate [who is not eligible for health care under the Indigent Health Care and Treatment Act] is
ultimately responsible for the cost of medical services he or she receives while the inmate is
incarcerated, whether the services are provided by a county or a hospital district." Tex. Att'y Gen.
Op. No. DM-413 (1996) at 3.

       We assume you ask about an inmate who is not eligible for health care under the Indigent
Health Care and Treatment Act. See TEX.HEALTH       & SAFETYCODEANN.ch. 61 (Vernon 2001 &
Supp. 2006); see also TEX.CODECRIM.PROC.ANN.art. 104.002(d) (Vernon 2006) (providing the
county with a right of subrogation to an inmate's right of recovery under the Indigent Health Care
and Treatment Act). Thus, the county cannot obtain reimbursement by exercising its right of
subrogation to the prisoner's right of recovery. See TEX.CODECRIM.PROC.ANN.art. 104.002(d)
(Vernon 2006).

       Nothing in article 104.002(d), nor in any other law ofwhich we are aware, precludes a county
from obtaining reimbursement in the manner you describe. Article 104.002(d) lists two means by
which a county may recover the costs of medical, dental, or health-related services from a county-jail
inmate-by subrogation to the prisoner's right to recover from any source and by filing a civil
Mr. Adan Munoz, Jr. - Page 3                  (GA-0534)



action-but nothing in subarticle (d) indicates that these means are intended to be exclusive. See
id. Nor does article 104.002(d) set a time limit on the inmate's obligation to reimburse the county.
Id. To the contrary, subarticle (d) expressly indicates that a person who was incarcerated at the
county jail "remain[s] obligated to reimburse the county" until the debt is paid and does not appear
to distinguish between a person who remains incarcerated and a person whose incarceration has
ended. Id. In addition, nothing in the rules pertaining to inmate accounts prohibits the county from
obtaining reimbursement from an account for medical, dental, and health-related services incurred
during the current or a previous incarceration. See 37 TEX. ADMIN.CODE$5 265.4(1 I), .lo,
269.1(2)(L) (2006) (Tex. Cornrn'n on Jail Standards, Inmate Files, Inmate Property Checking,
Record System); see also TEX.LOC.GOV'TCODE         ANN.ch. 35 1, subch. C (Vernon 2005) ("Operation
of County Jails").

        Moreover, a county has implied authority to exercise broad discretion in accomplishing its
statutory rights. See Anderson v. Wood, 152 S.W.2d 1084,1085 (Tex. 1941); accord Wichita County
v. Bonnin, 182 S.W.3d 415,420 (Tex. App.-Fort Worth 2005, pet. denied). Here, a county has a
right to reimbursement from the inmate and may use discretion in determining how to accomplish
that right, so long as the county complies with applicable due-process requirements. See Brewer v.
Collins, 857 S.W.2d 819, 823 (Tex. App.-Houston [lst Dist.] 1993, no writ) (determining that an
inmate has a property interest in funds in the inmate's trust fund and that the government may not
"arbitrarily abrogate[]" the inmate's property right).

       Assuming compliance with applicable due-process requirements, therefore, a county may
deduct from a county-jail inmate's account funds necessary to recover the costs of medical expenses
incurred during a previous term of incarceration in the county jail, for which the inmate must
reimburse the county under Code of Criminal Procedure article 104.002(d).
Mr. Adan Munoz, Jr. - Page 4



                                     S U M M A R Y

                     A county may deduct from a county-jail inmate's account
              funds necessary to recover the costs of medical expenses incurred
              during a previous term of incarceration in the county jail, for which
              the inmate is required to reimburse the county under Code of
              Criminal Procedure article 104.002(d). The county must comply with
              applicable due-process requirements.

                                            Very truly yours,



                                            GREG             BBOTT
                                            ~ t t o r n e ~ K n e r of
                                                                    a 1Texas


KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee